Case 19-80064-TLS           Doc 662       Filed 03/14/19 Entered 03/14/19 10:35:45                     Desc Main
                                         Document      Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

In re:
                                                                            Chapter 11
         SPECIALTY RETAIL SHOPS HOLDING
         CORP., et al.                                                      Case No. 19-80064-TLS


                                          Debtors.                          (Jointly Administered)




    JOINDER OF SHOPKO NOTE HOLDING, LLC (AS SUCCESSOR TO SPIRIT MTA
    REIT, L.P.) TO THE OBJECTIONS TO THE DEBTORS’ MOTION FOR ENTRY OF
      AN ORDER APPROVING A SETTLEMENT BETWEEN THE DEBTORS AND
                           COLUMN FINANCIAL, INC.

         Shopko Note Holding, LLC (as successor to Spirit MTA REIT, L.P.) (“SNH”), as the Term

Loan B-1 Lender under the Third Amended and Restated Loan and Security Agreement dated

February 7, 2012, as amended (the “Loan Agreement”), hereby respectfully submits this Joinder

to the objections (the “Objection”) 1 to the Debtors’ Motion (the “Motion”) for Entry of an Order

approving a settlement between the Debtors and Column Financial Inc. (together with its affiliates,

successors and assignees, collectively, “Column”) pursuant to the settlement term sheet (the

“Settlement Term Sheet”) attached as Exhibit A to the Motion, and respectfully states as follows. 2




1
  The Debtors extended SNH’s objection deadline to the Motion to March 14, 2019.
2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS        Doc 662     Filed 03/14/19 Entered 03/14/19 10:35:45              Desc Main
                                    Document      Page 2 of 6


                                           OBJECTION

       1.      As this Court is aware from the Debtors’ own liquidation analysis submitted with

their patently unconfirmable plan of reorganization, the Debtors are on the precipice of

administrative insolvency and in less than two months of post-petition operations, the Debtors

have already commenced going out business sales for approximately two-thirds of the stores that

they operated as of the Petition Date. It is under these circumstances that the Debtors propose to

single out Column and ask this Court to grant the Debtors broad authority to pay Column

$1,000,000 for any costs and expenses “incurred in connection with the Master Lease Properties,”

and to provide Column with a superpriority administrative claim.

       2.      The requested relief is most certainly not fair and equitable and in the best interests

of the bankruptcy estate. See Tri-State Fin’l, LLC v. Lovald, 525 F.3d 649, 654 (8th Cir. 2008)

(stating the standard for evaluation of a settlement is whether the settlement is fair and equitable

and in the best interests of the estate). There is no need for the Debtors to waste precious estate

resources in this manner. With respect to payment of post-petition rent, the Bankruptcy Code

already provides Column with an administrative claim. As paragraph 16 of the Motion and

Column’s response [Doc. No. 633] acknowledges, the Debtors already have in hand an extension

of time through March 17, 2019 to pay the rental payments due. So in exchange for a further short

extension of the March 17 date, the Debtors propose not only to provide Column with an elevated

superpriority administrative claim (which will inure to the detriment of all other administrative

claimants), but to pay Column $1,000,000 for the privilege.

       3.      To the extent that this ill-advised and limited in benefit rent deferral deal is

predicated upon the resolution of go-forward issues relating to the Master Lease, this too falls flat.

In the first instance, those negotiations should and must be had with an entity that does not exist




                                                  2
Case 19-80064-TLS        Doc 662     Filed 03/14/19 Entered 03/14/19 10:35:45              Desc Main
                                    Document      Page 3 of 6


and has not been presented to the Court, namely, a go-forward sponsor for the Debtors’ business.

Compromising solely with the Debtors achieves nothing. To the extent that Column is otherwise

amenable to enter into new leases should there be a go-forward business, Column should negotiate

the same with any purchaser of the business, including any adjustments in rental payments, without

needing or requiring relief from this Court, especially at this time. Further, as any material benefit

offered by Column to the Debtors is inextricably tied to a go-forward business, the Court should

defer consideration of the Motion until the confirmation hearing at which time the Court and the

Debtors will know whether any sponsor has materialized and whether that sponsor supports or

does not support the go-forward relief requested. 3

       4.      SNH also submits that the expense reimbursement provision is outside the bounds

of reasonableness and should not be approved, especially given that Column appears to be cutting

a deal that is in its own interest to continue as a landlord to a go-forward business. In lieu of any

cash reimbursement being paid from the Debtors’ estates, if Column wants the benefit of

$1,000,000, it can simply adjust its rental payments with any go-forward enterprise to reflect those

economics. While the expense reimbursement should be disapproved in its entirety, at bare

minimum, any amounts paid to Column for reimbursement of its legal fees should and must be

limited. As drafted, the Debtors would be obligated to provide Column with immediate payment

for all costs and expenses in connection with the Master Lease Properties and the Debtors’ chapter

11 cases. Any reimbursement of Column’s expenses should be expressly limited to those expenses

incurred in connection with the negotiation and finalization of the Settlement Term Sheet and not

include costs and expenses otherwise related to the Master Lease Properties. Further, all invoices



3
 SNH understands that the Motion has now appropriately been scheduled for hearing on the date of the
confirmation hearing, April 2, 2019. See Doc. No. 631. However, SNH has been constrained to file this
pleading at this time in order to reserve its rights if the Debtors elect to proceed with the Motion.


                                                  3
Case 19-80064-TLS       Doc 662      Filed 03/14/19 Entered 03/14/19 10:35:45            Desc Main
                                    Document      Page 4 of 6


submitted by Column for reimbursement should and must be submitted for review and approval

of the agents under the DIP facility (details of which are contained in the Motion), the Official

Committee of Unsecured Creditors and the office of the U.S. Trustee for the District of Nebraska

prior to any payments being made.

       5.      Finally, the $1,000,000 cap in relation to the professional fee reimbursement is

unreasonably high and disproportionate. The Settlement Term Sheet is only four (4) pages long

and therefore the fees incurred by Column’s advisers should be significantly less than $1,000,000.

Surely, as acknowledged by the Motion, with Column only recently having become the landlord

of record for the leases that are subject to the Master Lease, Column’s professionals could not have

incurred legal fees and expenses that would come close to approximating same. It is hard to

imagine how Column would have incurred legal fees in excess of $100,000, let alone $1,000,000.

       6.      SNH joins in any other objections filed to the Motion, including the objections that

have been filed to-date by Wells Fargo, McKesson and the Official Committee of Unsecured

Creditors.




                                                 4
Case 19-80064-TLS       Doc 662     Filed 03/14/19 Entered 03/14/19 10:35:45        Desc Main
                                   Document      Page 5 of 6


                                    RELIEF REQUESTED

       For the foregoing reasons, SNH respectfully request that the Court deny approval of the

Motion and otherwise fashion relief consistent with this Objection.

        Dated: Omaha, Nebraska
               March 14, 2019

                                               SHOPKO NOTE HOLDING, LLC (as successor
                                               to Spirit MTA REIT, L.P.),

                                               By:/s/   Brian J. Koenig
                                                    Brian J. Koenig, NE#23807
                                                    KOLEY JESSEN P.C., L.L.O.
                                                    One Pacific Place, Suite 800
                                                    1125 South 103rd Street
                                                    Omaha, NE 68124-1079
                                                    (402) 390-9500
                                                    (402) 390-9005 (facsimile)
                                                    Brian.Koenig@koleyjessen.com

                                               and

                                                     Brad Eric Scheler
                                                     Michael C. Keats
                                                     Peter B. Siroka
                                                     FRIED, FRANK, HARRIS, SHRIVER &
                                                       JACOBSON LLP
                                                     One New York Plaza
                                                     New York, New York 10004-1980
                                                     (212) 859-8000
                                                     Brad.Eric.Scheler@friedfrank.com
                                                     Michael.Keats@friedfrank.com
                                                     Peter.Siroka@friedfrank.com


                                               Attorneys for Shopko Note Holding, LLC (as
                                               successor to Spirit MTA REIT, L.P.)




                                                5
Case 19-80064-TLS      Doc 662     Filed 03/14/19 Entered 03/14/19 10:35:45            Desc Main
                                  Document      Page 6 of 6


                               CERTIFICATE OF SERVICE

       On this 14th day of March, 2019, I electronically filed the foregoing with the Clerk of the

Bankruptcy Court using the CM/ECF system which sent notification of such filing to all CM/ECF

participants.

                                                    /s/ Brian J. Koenig_________
                                                    Brian J. Koenig




                                                6
